NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0347-18T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

CURTIS J. MCRAE, a/k/a
CURTIS MCCRAE,

     Defendant-Appellant.
_______________________

                    Submitted February 26, 2020 – Decided February 2, 2021

                    Before Judges Fuentes, Mayer and Enright.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Passaic County, Indictment Nos. 14-09-0774,
                    14-10-0799, and 14-10-0838.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Monique Moyse, Designated Counsel, on the
                    brief).

                    Camelia M. Valdes, Passaic County Prosecutor,
                    attorney for respondent (Christopher W. Hsieh, Chief
                    Assistant Prosecutor, of counsel and on the brief).
      The opinion of the court was delivered by

FUENTES, P.J.A.D.

      Defendant Curtis J. McCrae appeals from the order of the Criminal Part

that denied his post-conviction relief (PCR) petition. We affirm.

      In September and October 2014, defendant was charged on three separate

indictments with possession of marijuana with intent to distribute and

distribution of marijuana, each within 1000 feet of a school. These offenses

occurred in the City of Paterson on April 17, 2014,1 May 20, 2014,2 and July 27,

2014.3 On February 18, 2015, defendant negotiated a comprehensive plea

agreement with the State that resolved the charges in all three indictments.


1
  Indictment 14-10-0799-I charged defendant with fourth degree possession of
marijuana in a quantity in excess of fifty grams, N.J.S.A. 2C:35-10(a)(3); third
degree possession of marijuana with intent to distribute, N.J.S.A. 2C:35-5(a)(1);
and third degree possession of marijuana with intent to distribute within 1000
feet of school property, N.J.S.A. 2C:35-7.
2
  Indictment 14-10-0838-I charged defendant with: third degree distribution of
marijuana, N.J.S.A. 2C:35-5(a)(l) and N.J.S.A. 35-5(b)(l2); third degree
distribution of marijuana within 1000 feet of school property, N.J.S.A. 2C:35 -
7; and two counts of third degree possession of marijuana with intent to
distribute, N.J.S.A. 2C35-5(a)(1); and third degree possession of marijuana with
intent to distribute within 1,000 feet of school property, N.J.S.A. 2C:35-7.
3
  Indictment 14-09-0774-I charged defendant with: fourth degree possession of
marijuana in a quantity in excess of fifty grams, N.J.S.A. 2C:35-10(a)(3); third
degree possession of marijuana with intent to distribute, N.J.S.A. 2C:35-5(a)(1);
                                                                     (continued)
                                                                         A-0347-18T4
                                       2
      Defendant agreed to plead guilty to count two of Indictment 14-10-0838-

I, which charged him with third degree distribution of marijuana within 1000

feet of school property. In exchange, the State would dismiss the remaining

counts and recommend the court sentence defendant to a term of imprisonment

not to exceed four years, with eighteen months of parole ineligibility. Defendant

agreed to plead guilty to count three of Indictment 14-09-0774-I, which charged

defendant with third degree possession of marijuana.       The State agreed to

dismiss the remaining counts and recommend the court sentence defendant to a

concurrent term of one year imprisonment. Finally, with respect to Indictment

14-10-0779-I, defendant agreed to plead guilty to third degree possession of

marijuana with intent to distribute. The State agreed to dismiss the remaining

counts and recommend the court sentence defendant to a three-year term of

imprisonment to run concurrent with the other two sentences. This resulted in

an aggregate term of four years with eighteen months of parole ineligibilit y.

      The record of the plea hearing shows the judge asked defendant a series

of questions to confirm defendant concurred with the terms of the plea




and third degree possession of marijuana with intent to distribute within 1000
feet of school property, N.J.S.A. 2C:35-7.
                                                                         A-0347-18T4
                                        3
agreement as described by the prosecutor. The judge also asked defendant the

following questions with respect to his age and level of education:

            THE COURT: Okay. Can you tell me, sir, how old you
            are?

            DEFENDANT: Twenty-nine.

            THE COURT: And how far have you gone in school,
            sir?

            DEFENDANT: I finished high school, Your Honor.

            THE COURT: Okay. And where was that, sir?

            DEFENDANT: In Jamaica.

            COURT: Jamaica, okay. Now, do you read, write and
            understand English?

            DEFENDANT: Yes.

      Defendant completed the plea form with the assistance of his attorney.

The plea form included question 17, which is designed to establish a defendant's

immigration status and to apprise the defendant of the possible immigration

ramifications of his/her decision to plead guilty. The form also specifically

affords a defendant the opportunity to consult with an attorney familiar with

immigration law. Question 17a asks: "Are you a citizen of the United States?"

Here, defendant circled "No."



                                                                        A-0347-18T4
                                       4
      The judge directly addressed the issue of defendant's immigration status

in the course of the plea hearing:

            THE COURT: Are you a United States citizen?

            DEFENDANT: No, Your Honor.

            THE COURT: Okay. Now, do you understand that by
            not being a U.S. citizen, this guilty plea can result in
            your removal from the United States, and it may stop
            you from being able to legally enter or reenter the
            United States; do you understand that?

            DEFENDANT: Yes, Your Honor.

            THE COURT: Do you understand that you have the
            right, if you choose, to seek individualized legal advice
            from an attorney about the effect your guilty plea will
            have on your immigration status; do you understand
            that?

            DEFENSE COUNSEL: Judge, he actually spoke to an
            immigration attorney already, Judge.

            THE COURT: Oh, you did.

            DEFENSE COUNSEL: He did.

            THE COURT: And so you you've discussed with an
            immigration attorney the potential immigration
            consequences of your plea?

            DEFENDANT: Yes.

            THE COURT: Okay. And did the attorney give you any
            kind of advice concerning the potential consequences
            of your immigration status because of this plea?

                                                                        A-0347-18T4
                                       5
            DEFENDANT: Yes, Your Honor.

            THE COURT: And having received that information
            from your immigration attorney, do you still wish to
            plead guilty?

            DEFENDANT: Yes, sir.

      The record also shows the trial judge granted defendant's request to

adjourn the sentencing hearing to permit him to consult with an immigration

attorney. At the judge's request, defense counsel confirmed at the April 10, 2015

sentencing hearing that defendant "afforded himself of that opportunity."

Furthermore, the judge again addressed the immigration issue directly with

defendant at the sentencing hearing:

            THE COURT: Okay. Mr. McRae, do you understand
            as a result of these convictions being entered, you may
            very well be deported from the United States?

            DEFENDANT: Yes.

            THE COURT: And what is your native country, sir?

            DEFENDANT: Jamaica.

            COURT: Okay. Do you realize that if you are deported
            to Jamaica, this may very well prevent you from either
            entering or reentering the United States again? Do you
            understand that?

            DEFENDANT: Yes, Your Honor.



                                                                         A-0347-18T4
                                       6
            THE COURT: Now, you did have a full opportunity to
            discuss the immigration consequences of the plea that
            you entered with an immigration attorney?

            DEFENDANT: Yes, Your Honor.

            THE COURT: And he told you what the potential
            consequences of these convictions would be on your
            immigration status?

            DEFENDANT: Yes, Your Honor.

            THE COURT: And after being advised of that by your
            immigration attorney, you still wish to proceed with
            this matter; is that correct?

            DEFENDANT: Yes, Your Honor.

      Notwithstanding the terms of the plea agreement which exposed defendant

to an aggregate custodial term of four years, with eighteen months of parole

ineligibly, the judge sentenced defendant to a five-year term of probation. The

judge provided the following explanation for his decision:

            While the offenses were all separate offenses, they did
            take place within a period essentially of three months.
            So, relatively close in point of time.

            I do think, however, that in this case, over the
            objections of the Prosecutor, I'm going to give him a
            chance of probation, and this is why I'm doing it:

            Number one, there is a likelihood here that Mr. McRae
            is going to be deported and be sent back to Jamaica, so
            he will no longer be a headache for the authorities here.
            But more importantly, his probation is going to be for a

                                                                        A-0347-18T4
                                       7
            period of five years, and if he does misstep, then he will
            go to prison, and he's going to go for a lot longer than
            what would have been the recommended terms here by
            the State.

      Defendant did not file a direct appeal challenging any aspect of the plea

hearing or the sentence imposed by the court. However, on or about August 4,

2017, defendant filed a pro se PCR petition. In a handwritten statement of

reasons, defendant stated he received ineffective assistance of counsel

            in providing bad [advice] to enter a plea of guilty and
            failing to investigate case, interview witnesses.
            Counsel failed to advise on the immigration
            consequences of the guilty plea resulting in deportation
            proceeding. Petitioner would have gone to trial to
            challenge the coerce[d] plea of guilty when he is
            innocent. (emphasis added).

      The PCR judge, who was not the same judge who presided over the plea

and sentencing hearings, assigned defendant counsel to represent him in the

prosecution of the PCR petition. PCR counsel submitted a brief and defendant's

certification in which he averred, in relevant part:

            I can't read and write. Everything, every document I
            said yes too it was because I was told to. I felt like my
            best interest was not in mind. I needed my lawyer to
            have a little compassion, instead everything seemed
            rushed.

            ....



                                                                          A-0347-18T4
                                        8
            It was not until I was arrested and detained by ICE in
            December of 2015, long after I entered the guilty plea
            when I learned the other real consequences from the
            plea.

            If I had known at the time that if I just plead guilty I
            could be deported I would not have just taken the plea
            as my attorney insisted, I would have fought the charges
            and taken the case to trial as this is the only country I
            have known as a home. (emphasis added).

      The matter came before the PCR judge for oral argument on August 30,

2018. Despite defendant's statements under oath at the plea hearing that he

could read, write, and understand the English language, and had graduated from

high school, PCR counsel argued that "the main points here have to do with

his illiteracy in the sense that he can't read and write, so he depended on his

attorney to explain to him what the forms meant and so on[.]"

      The PCR judge reviewed the procedural history of the case, as well as the

record of the plea and sentencing hearings and found defendant had not

established a prima facie case of ineffective assistance of counsel. The PCR

judge found defendant's contention attacking the effectiveness of defense

counsel was "without merit." The judge noted that defendant faced a potential

fifteen-year custodial sentence and received a five-year term of probation. The

judge also found the State had substantial evidence against defendant. The May

20, 2014 indictment was predicated on a hand-to-hand distribution of marijuana

                                                                        A-0347-18T4
                                       9
observed by police officers. Defendant was apprehended with marijuana on his

person.

      The July 27, 2014 offenses were based on surveillance of drug

transactions in which defendant had in his possession twenty-seven bags of

marijuana and engaged in the distribution of this marijuana within 1000 feet of

School No. 26. The PCR judge concluded that defendant's "bald assertion" of

defense counsel's failure to investigate and interview witnesses were "without

explanation . . . as to what would have been ascertained, [and] fails to

demonstrate ineffective assistance of counsel."

      Finally, with respect to defendant's assertion of ignorance concerning the

consequences of his immigration status, the PCR judge found there was

overwhelming evidence that defendant was completely aware of the likelihood

that he would be deported. The PCR judge held that defendant did not establish

a prima facie case of ineffective assistance of counsel.

      Against this record, defendant raises the following argument on appeal.

            POINT ONE

            [DEFENDANT]   IS   ENTITLED   TO   AN
            EVIDENTIARY HEARING ON HIS CLAIM THAT
            TRIAL COUNSEL RENDERED INEFFECTIVE
            ASSISTANCE OF COUNSEL BY FAILING TO
            INFORM   HIM    ADEQUATELY   OF   THE


                                                                        A-0347-18T4
                                       10
            DEPORTATION CONSEQUENCES OF HIS PLEA
            AND FAILING TO FILE A DIRECT APPEAL.

      We review a claim of ineffective assistance of counsel under the two-

prong test established by the United States Supreme Court in Strickland v.

Washington, 466 U.S. 668 (1984), and subsequently adopted by our Supreme

Court in State v. Fritz, 105 N.J. 42, 58 (1987). First, defendant must demonstrate

that defense counsel's performance was deficient. Strickland, 466 U.S. at 687.

Second, he must show there exists "a reasonable probability that, but for

counsel's unprofessional errors, the result of the proceeding would have been

different." Id. at 694. In determining a claim of ineffective assistance of counsel

in a case in which a defendant pled guilty, "the issue is whether it is ineffective

assistance of counsel for counsel to provide misleading, material information

that results in an uninformed plea, and whether that occurred here." State v.

Smullen, 437 N.J. Super. 102, 108-09 (App. Div. 2014) (quoting State v. Nuñez-

Valdéz, 200 N.J. 129, 139-40 (2009)).

      Against these legal standards, we discern no legal basis to disturb the PCR

judge's findings and ultimate legal conclusions. The record we have described

at length here shows that defendant's claims attacking the effectiveness of his

attorney were completely baseless and lack sufficient legal merit to warrant

discussion in a written opinion. R. 2:11-3(e)(2).

                                                                           A-0347-18T4
                                       11
Affirmed.




                 A-0347-18T4
            12